DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on July 14, 2022 and August 10, 2022 have been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AMOS et al. (CN 1097066 A).
Amos teaches a system for coating an optical fiber. Amos teaches a vertically arranged draw tower having a furnace (1), the vertically arranged draw tower; a funnel shaped die element (figures 2-4) having an aperture at a lower end, the aperture having a diameter configured based on a desired thickness of a wet coating and a viscosity of a slurry being used to form a wet coating on the fiber, the funnel shaped die element containing the slurry (see figure 3). Figure 1 shows the funnel shaped die element disposed elevationally below the furnace such that the slurry coats the fiber with a portion of the slurry to form the wet coating on the fiber as the fiber passes through the aperture. Amos teaches a rheology of the slurry is controlled at least in part by controlling the temperature of the slurry to further control the viscosity to prevent leakage from the aperture (abstract). Figure 6 shows an oven (117) disposed elevationally below the die element (112).
It is noted that the limitation “the slurry containing at least one of metal elements or dielectric elements” does not provide patentable weight to the claim because MPEP 2115 states that the material or article worked upon by an apparatus does not limit apparatus claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 9, 10, 14-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (JP 2009-251376) in view of AMOS et al. (CN 1097066 A).
Ito teaches a method of making a coated fiber. Ito teaches drawing a fiber preform through a furnace to create a fiber having a desired diameter and cross sectional shape (para. 0025); continuing to draw the fiber through a slurry, wherein the slurry includes a plurality of elements, the plurality of elements including at least one of metallic elements, alloy elements or dielectric elements, and the slurry wets an outer surface of the fiber; as the fiber is drawn through the slurry, drawing the fiber though a forming die to impart a wet coating having a desired thickness on an outer surface of the fiber, to create a wet fiber (para. 0027); and continuing to draw the wet fiber into and through an oven configured to heat the wet coating sufficiently to produce a consolidated surface coating on the fiber as the fiber exits the oven (para. 0033). Figure 2 shows drawing the fiber through a die element comprises drawing the fiber through an aperture of a funnel shaped die element.   
Amos teaches a method of coating a glass fiber. Amos teaches controlling a rheology of the slurry by controlling a temperature of the slurry as the fiber is drawn through the funnel-shaped forming die, wherein controlling the rheology of the slurry helps to control the viscosity of the slurry, to in turn control leakage of the slurry through the aperture while the fiber is being drawn through the aperture (abstract, page 3 paragraphs 6-8). It would have been obvious to one of ordinary skill in the art to modify the method of Ito to include the viscosity control of Amos because Amos teaches that this provides a more accurate coating diameter and improves the stability of the drawing and coating process (page 7 paragraph 3).
Regarding claim 2, Ito teaches the elements include metal particles comprised of at least one of metal powder particles or granular metal particles (para. 0028).  
Regarding claim 3, Ito teaches drawing the fiber through a slurry comprises using a vertically arranged draw tower to draw the fiber through the slurry (see figure 2).  
Regarding claim 4, Ito teaches the elements comprise an alloy (para. 0028).  
Regarding claim 5, Ito teaches the elements comprise metallic elements comprised of at least one of copper (CU) or gold (Au) (para. 0028).  
Regarding claim 9, Ito teaches the slurry comprises a solvent which is evaporated during heating of the wet coating (para. 0029).  
Regarding claim 10, Ito teaches drawing the fiber through a slurry comprises drawing the fiber through a die element, wherein the die element holds a quantity of the slurry (see figure 2).  
Regarding claim 13, Bookbinder teaches controlling the viscosity of the coating by adjusting concentrations of constituents of the slurry (para. 0120). It would have been obvious to one of ordinary skill in the art to modify the method of Ito to control the viscosity of the slurry because Bookbinder teaches that this facilitates processing and influences the physical or chemical properties of the coating (para. 0120).
Regarding claim 14, Ito teaches drawing the fiber into and through an oven comprises drawing the fiber into and through an oven filled with a reactive gas to promote a desired characteristic of the consolidated surface (para. 0060).  
Regarding claim 15, Ito teaches drawing the fiber into and through an oven comprises drawing the fiber into and through an oven formed by a plurality of spaced apart oven units such that the fiber passes past each of the oven units and is exposed to different temperatures by each oven unit, at least one of the different temperatures being sufficient to melt the elements (para. 0041-0044).  
Regarding claim 16, Ito teaches at least one of the oven units is operated to reach a temperature of at least 300 degrees C (para. 0046).  
Regarding claim 17, Ito teaches that the glass fiber allows both light and electricity to flow through it (para. 0002) which would indicate a telecom-grade silica rod.
Regarding claim 19, Ito teaches using a puller wheel structure having a spool, the spool receiving the fiber after the fiber exits the oven (see figure 2).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (JP 2009-251376) in view of AMOS et al. (CN 1097066 A) as applied to claim 1 above, and further in view of LI (US 3,540,870).
Ito as modified by Amos teaches a method of making a coated fiber. Ito is silent to coating with magnesium fluoride.
Li teaches a method for drawing and coating glass fibers. Li teaches coating the drawn the fiber with magnesium fluoride (col. 1 lines 15-17). It would have been obvious to one of ordinary skill in the art to modify the method of Ito to include a magnesium fluoride coating as taught by Li because Li teaches that magnesium fluoride coating provide the advantage of protecting the glass fiber from absorbing moisture and gases and thus preventing surface scratches and enhancing the strength characteristics of the glass fiber (col. 2 lines 31-36). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (JP 2009-251376) in view of AMOS et al. (CN 1097066 A) as applied to claim 1 above, and further in view of BOOKBINDER et al. (US 2019/0249034).
Ito as modified by Amos teaches a method of making a coated fiber and controlling a rheology of the slurry by controlling a temperature of the slurry as the fiber is drawn through the funnel-shaped forming die.
Bookbinder teaches a method of coating a glass fiber. Bookbinder teaches controlling the viscosity of the coating by adjusting concentrations of constituents of the slurry (para. 0120). It would have been obvious to one of ordinary skill in the art to modify the method of Ito to control the viscosity of the slurry by adjusting the concentrations of constituent as taught by Bookbinder because Bookbinder teaches that this facilitates processing and influences the physical or chemical properties of the coating (para. 0120).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (JP 2009-251376) in view of AMOS et al. (CN 1097066 A) as applied to claim 1 above, and further in view of RAND et al. (US 4,824,455).
Ito teaches a method of making a coated fiber. Ito is silent to the drawing temperature.
Rand teaches that the standard drawing furnace temperature is approximately 2000 °C (col. 5 lines 62-64). It would have been obvious to one of ordinary skill in the art to try the drawing temperature of Rand in the method of Ito because Rand teaches that this is a normal drawing furnace temperature used in the art (col. 5 lines 62-64).

Claim 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (JP 2009-251376) in view of AMOS et al. (CN 1097066 A) and MANFRE et al. (US 3,791,172).
Ito teaches a method of making a coated fiber. Ito teaches drawing a fiber preform through a furnace to create a fiber having a desired diameter and cross sectional shape (para. 0025); continuing to draw the fiber through a slurry, wherein the slurry includes a plurality of elements, the plurality of elements including at least one of metallic elements, alloy elements or dielectric elements, and the slurry wets an outer surface of the fiber; as the fiber is drawn through the slurry, drawing the fiber though a forming die to impart a wet coating having a desired thickness on an outer surface of the fiber, to create a wet fiber (para. 0027); and continuing to draw the wet fiber into and through an oven configured to heat the wet coating sufficiently to produce a consolidated surface coating on the fiber as the fiber exits the oven (para. 0033).
Amos teaches a method of coating a glass fiber. Amos teaches controlling a rheology of the slurry by controlling a temperature of the slurry as the fiber is drawn through the funnel-shaped forming die, wherein controlling the rheology of the slurry helps to control the viscosity of the slurry, to in turn control leakage of the slurry through the aperture while the fiber is being drawn through the aperture (abstract, page 3 paragraphs 6-8). It would have been obvious to one of ordinary skill in the art to modify the method of Ito to include the viscosity control of Amos because Amos teaches that this provides a more accurate coating diameter and improves the stability of the drawing and coating process (page 7 paragraph 3).
Ito is silent to using an inert gas within the oven.   
Manfre teaches a method for making a glass coated wire. Manfre teaches that avoid oxidation of copper in the wire, an inert gas is used (col. 9 lines 13-16). It would have been obvious to one of ordinary skill in eth art to use inert gas in the oven of Ito because Ito teaches that the glass fiber is coated with copper (para. 0028) and Manfre teaches that using inert gas avoids oxidation of copper (col. 9 lines 13-16).
Regarding claim 21, Ito teaches that the glass fiber allows both light and electricity to flow through it (para. 0002) which would indicate a telecom-grade silica rod.
Regarding claims 22 and 23, Ito teaches the elements comprise metallic elements comprised of at least one of copper (CU) or gold (Au) (para. 0028).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 is allowed.
Regarding claims 7, 8, and 26, the prior art does not teach or suggest coating a drawn glass fiber with a slurry comprising liquid gallium.

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Ito does not teach controlling a rheology of the slurry by controlling a temperature of the slurry as the fiber is drawn through the funnel-shaped forming die; however, Ito has been combined with Amos to teach this limitation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741